Richard J




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 18, 2013

                                     No. 04-13-00007-CV

           WOODLAKE MANAGEMENT SERVICES L.L.C., John Augustin Butuza,
                              Appellants

                                                v.

    Richard J. BONJORNO and Judy C. Bonjorno Revocable Trust, Dated June 9, 1983 and
                                 Richard Bonjorno,
                                     Appellees

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2007-CI-13311
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
Sitting:       Catherine Stone, Chief Justice
               Sandee Bryan Marion, Justice
               Patricia O. Alvarez, Justice

       On October 3, 2013, appellants filed a Motion for Rehearing. The court is requesting a
response pursuant to Texas Rule of Appellate Procedure 49.2. It is therefore ORDERED that
appellees may file a response, which is due no later than October 28, 2013. TEX. R. APP. P.
49.2.

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2013.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court